DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13-15, 21, and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a method comprising, along with other recited claim limitations, forming a nitrogen-free protection layer, consisting of a binary compound of carbon and hydrogen, contacting the phase change element; and after forming the protection layer around the phase change element. forming a nitrogen-containing sidewall spacer layer around the protection layer. Claims 2-10, 26 and 27 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 11, prior art failed to disclose or fairly suggest a method comprising, along with other recited claim limitations, performing a deposition process in the plasma chamber of etching the phase change material layer to deposit a protection coating layer, including a binary carbon-hydrogen compound, in contact with an outer sidewall of the phase change element, wherein the deposition process is performed without using a nitrogen-containing precursor; and after performing the deposition process, forming a first sidewall spacer layer over the protection coating layer. Claims 13-15, 28 and 29 depend from claim 11 and hence are allowed for the same reason therein. 
Regarding Claim 21, prior art failed to disclose or fairly suggest a method comprising, along with other recited claim limitations, forming a carbon-hydrogen compound layer in contact with the stacked structure, wherein an entirety of the carbon-hydrogen compound layer is a binary compound of carbon and hydrogen; forming a first sidewall spacer layer over the carbon-hydrogen compound layer; and after forming the first sidewall spacer layer, forming a conductive via over the top electrode of the stacked structure. Claim 30 depends from claim 21 and hence is allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/31/2022